CATALYST PAPER CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three and six months ended June 30, 2008 and 2007 (unaudited) CATALYST PAPER CORPORATION Consolidated Statements of Earnings and Comprehensive Income (Loss) (Unaudited and in millions of dollars, except where otherwise stated) Three months ended June 30, Six months ended June 30 2008 2007 2008 2007 Sales $ 452.9 $ 441.8 $ 852.4 $ 919.9 Operating expenses Cost of sales 409.6 412.6 771.4 842.5 Selling, general and administrative 12.6 11.8 23.6 26.9 Restructuring and change-of-control (note 6) 1.2 19.3 15.8 38.3 Amortization 46.3 44.8 88.0 89.6 Impairment (note 7) 136.5 – 136.5 – 606.2 488.5 1,035.3 997.3 Operating earnings (loss) (153.3 ) (46.7 ) (182.9 ) (77.4 ) Interest expense, net (19.4 ) (18.4 ) (36.2 ) (36.9 ) Foreign exchange gain (loss) on long-term debt (1.2 ) 53.2 (17.9 ) 61.1 Other income, net 2.1 (1.8 ) 2.3 (1.5 ) Earnings (loss) before income taxes and non-controlling interest (171.8 ) (13.7 ) (234.7 ) (54.7 ) Income tax expense (recovery) Current 0.6 (0.1 ) 0.6 – Future (note 8) (47.9 ) (14.1 ) (73.9 ) (29.4 ) (47.3 ) (14.2 ) (73.3 ) (29.4 ) Net earnings (loss) before non-controlling interest (124.5 ) 0.5 (161.4 ) (25.3 ) Non-controlling interest 0.2 (0.3 ) (0.3 ) (0.1 ) Net earnings (loss) (124.3 ) 0.2 (161.7 ) (25.4 ) Other comprehensive income (loss) (5.0 ) 11.1 (11.8 ) 12.0 Comprehensive income (loss) $ (129.3 ) $ 11.3 $ (173.5 ) $ (13.4 ) Basic and diluted earnings (loss) per share (in dollars) $ (0.34 ) $ – $ (0.56 ) $ (0.12 ) Weighted average common shares outstanding (in millions) 365.2 214.7 290.0 214.7 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Balance Sheets June 30, December 31, (In millions of dollars) 2008 2007 (Unaudited) Assets Current assets Accounts receivable (note 12 (a)) $ 219.4 $ 213.1 Inventories (note 9) 245.5 235.7 Prepaids and other 16.2 40.7 481.1 489.5 Property, plant and equipment 1,884.6 1,912.8 Other assets 49.3 51.1 $ 2,415.0 $ 2,453.4 Liabilities Current liabilities Accounts payable and accrued liabilities $ 292.5 $ 268.2 Current portion of long-term debt 1.0 1.2 293.5 269.4 Long-term debt (note 10) 855.8 784.6 Employee future benefits (note 11) 216.3 211.7 Other long-term obligations 26.0 26.9 Future income taxes (note 8) 67.3 150.5 Deferred credits 21.3 21.7 1,480.2 1,464.8 Shareholders’ equity Share capital 1,035.0 913.9 Contributed surplus 13.3 12.1 Retained earnings (deficit) (115.3 ) 49.0 Accumulated other comprehensive income 1.8 13.6 934.8 988.6 $ 2,415.0 $ 2,453.4 Subsequent event (note 14). The accompanying notes are an integral part of the consolidated financial statements. On behalf of the Board: Richard Garneau Thomas S. Chambers Director Director CATALYST PAPER CORPORATION Consolidated Statements of Shareholders’ Equity (Unaudited and in millions of dollars, except where otherwise stated) Three months ended June 30 Six months ended June 30 2008 2007 2008 2007 Share capital Number of shares outstanding, beginning of period 214,684,129 214,620,553 214,684,129 214,604,120 Number of shares issued under rights offering 167,069,361 – 167,069,361 – Number of shares issued under stock option plan – 63,576 – 80,009 Number of shares outstanding, end of period 381,753,490 214,684,129 381,753,490 214,684,129 Balance, beginning of period $ 913.9 $ 913.7 $ 913.9 $ 913.6 Stock options exercised – 0.2 – 0.3 Issue of common shares on rights offering, net of share issue costs (note 5) 121.1 – 121.1 – Balance, end of period 1,035.0 913.9 1,035.0 913.9 Contributed Surplus Balance, beginning of period 12.8 10.7 12.1 9.3 Stock option compensation expense 0.5 0.2 1.2 1.6 Balance, end of period 13.3 10.9 13.3 10.9 Retained earnings (deficit) Balance, beginning of period 9.0 55.0 49.0 82.9 Adoption of new accounting standards (note 3) – – (2.6 ) (2.3 ) Net earnings (loss) (124.3 ) 0.2 (161.7 ) (25.4 ) Balance, end of period (115.3 ) 55.2 (115.3 ) 55.2 Accumulated other comprehensive income (loss) Balance, beginning of period 6.8 0.2 13.6 – Adoption of new accounting standards for financial instruments – – – (0.7 ) Foreign currency translation adjustment, net of tax 0.1 – 0.1 – Realized net gain on cash flow purchase price hedges (2.8 ) – – – Unrealized net gain (loss) on cash flow revenue hedges, net of tax – 11.1 (2.8 ) 11.4 Reclassification of net gain on cash flow hedges on revenue included in net loss, net of tax (2.3 ) – (9.1 ) 0.6 Balance, end of period 1.8 11.3 1.8 11.3 Total shareholders’ equity $ 934.8 $ 991.3 $ 934.8 $ 991.3 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Statements of Cash Flows (Unaudited and in millions of dollars) Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 Cash flows provided (used) by Operations Net earnings (loss) $ (124.3 ) $ 0.2 $ (161.7 ) $ (25.4 ) Items not requiring (providing) cash Amortization 46.3 44.8 88.0 89.6 Impairment 136.5 – 136.5 – Future income taxes (47.9 ) (14.1 ) (73.9 ) (29.4 ) Foreign exchange (gain) loss on long-term debt 1.2 (53.2 ) 17.9 (61.1 ) Employee future benefits, excess of expense over funding (0.7 ) 2.0 6.1 3.1 Increase (decrease) in other long-term obligations (2.1 ) 0.7 2.1 0.6 Non-controlling interest (0.2 ) 0.3 0.3 0.1 Other (5.4 ) (10.1 ) (2.2 ) (15.6 ) 3.4 (29.4 ) 13.1 (38.1 ) Changes in non-cash working capital Accounts receivable 5.6 38.4 (5.1 ) 26.1 Inventories (3.8 ) (14.9 ) 1.2 (8.1 ) Prepaids and other (0.5 ) (4.2 ) (0.2 ) (1.1 ) Accounts payable and accrued liabilities 23.8 6.1 4.7 18.1 25.1 25.4 0.6 35.0 Cash flows provided (used) by operations 28.5 (4.0 ) 13.7 (3.1 ) Investing Acquisition of Snowflake newsprint mill (169.5 ) – (169.5 ) – Additions to property, plant and equipment (10.8 ) (23.0 ) (16.3 ) (43.3 ) Proceeds from sale of property, plant and equipment (0.1 ) 0.4 – 0.9 Decrease in other assets 6.4 0.4 1.4 0.2 Cash flows used by investing activities (174.0 ) (22.2 ) (184.4 ) (42.2 ) Financing Increase in revolving loan and loan payable 24.1 9.4 45.5 9.4 Increase in other long-term debt 0.3 – 4.1 – Issue of shares, net of share issue costs (note 5) 121.1 0.3 121.1 0.4 Cash flows provided by financing activities 145.5 9.7 170.7 9.8 Cash and cash equivalents, decrease during period – (16.5 ) – (35.5 ) Cash and cash equivalents, beginning of period – 16.5 – 35.5 Cash and cash equivalents, end of period $ – $ – $ – $ – Supplemental disclosures: Income taxes paid (received) $ (0.3 ) $ 0.2 $ 0.5 $ 0.8 Net interest paid 17.1 18.5 34.5 36.0 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Business Segments (Unaudited and in millions of dollars) Specialty Printing Papers Newsprint Pulp Total Three months ended June 30, 2008 Sales $ 235.3 $ 118.3 $ 99.3 1 $ 452.9 Amortization 25.8 9.9 10.6 46.3 Impairment – – 136.5 136.5 Operating earnings (loss) (0.2 ) (6.9 ) (146.2 ) (153.3 ) Additions to property, plant and equipment 5.8 4.0 1.0 10.8 Three months ended June 30, 2007 Sales $ 225.1 $ 106.7 $ 110.0 1 $ 441.8 Amortization 25.2 9.3 10.3 44.8 Operating earnings (loss) (21.1 ) (13.5 ) (12.1 ) (46.7 ) Additions to property, plant and equipment 9.8 9.7 3.5 23.0 Six months ended June 30, 2008 Sales $ 470.3 $ 172.0 $ 210.1 1 $ 852.4 Amortization 50.3 17.1 20.6 88.0 Impairment – – 136.5 136.5 Operating earnings (loss) (10.2 ) (18.9 ) (153.8 ) (182.9 ) Additions to property, plant and equipment 9.7 4.8 1.8 16.3 Six months ended June 30, 2007 Sales $ 463.2 $ 216.0 $ 240.7 1 $ 919.9 Amortization 49.0 19.5 21.1 89.6 Operating earnings (loss) (35.3 ) (26.8 ) (15.3 ) (77.4 ) Additions to property, plant and equipment 19.3 18.3 5.7 43.3 1 Pulp sales are stated net of inter-segment pulp sales of $9.1 million for the three months ended June 30, 2008 ($10.4 million – three months ended June 30, 2007) and $19.0 million for the six months ended June 30, 2008 ($22.6 million – six months ended June 30, CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 1. Basis of Presentation The consolidated financial statements include the accounts of the Company and, from their respective dates of acquisition of control or formation, its wholly-owned subsidiaries and partnerships.In addition, the consolidated financial statements include the accounts of variable interest entities (“VIE”) where it has been determined that the Company is the primary beneficiary.All inter-company transactions and amounts have been eliminated on consolidation. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”) on a basis consistent with those followed in the December 31, 2007, audited annual consolidated financial statements, except as disclosed in note 3 below.These unaudited interim consolidated financial statements do not include all information and note disclosures required by GAAP for annual financial statements, and therefore should be read in conjunction with the December 31, 2007 audited consolidated financial statements and the notes thereto. All dollar amounts referred to in the unaudited interim consolidated financial statements and the notes thereto reflect Canadian dollars unless otherwise stated. 2. Segmented Information The Company operates in three business segments: Specialty printing papers –Manufacture and sale of mechanical specialty printing papers Newsprint –Manufacture and sale of newsprint Pulp –Manufacture and sale of long and short fibre pulp and white top linerboard The segments are managed separately.Five manufacturing facilities, including a paper recycling facility, are located in the province of British Columbia, Canada and one manufacturing facility is located in Arizona, U.S.A.Inter-segment sales consist of pulp transfers at cost. Effective January 1, 2008, the Company renamed its specialty paper segment to “Specialty Printing Papers” to better reflect the nature of the Company’s specialty paper products.The segment financial information has not been impacted. 3. Changes in Accounting Policies On January 1, 2008, the Company adopted the following new recommendations of the Canadian Institute of Chartered Accountants (“CICA”): Handbook Section 3031, “Inventories” provides more guidance on the measurement and disclosure requirements for inventories.Significantly to the Company, the new recommendations require raw materials to be recorded at the lower of cost or net realizable value (“NRV”) with NRV determined on an as converted to finished goods basis for all raw materials to be used in the production of finished goods, allow the reversals of previous write-downs to NRV when there is a subsequent increase in the value of inventories and include more detailed guidance on the classification of spare parts between inventories and capitalized equipment.The Company adopted this standard with a prospective application (note 9). Handbook Section 1535, “Capital Disclosures” establishes guidelines for the disclosure of information related to an entity’s objectives, policies and processes for managing capital, quantitative data on what the entity regards as capital and whether the entity has complied with any capital requirement and, if it has not complied, the consequences of such non-compliance (note 4). Handbook Section 3862, “Financial Instruments – Disclosures” and Section 3863, “Financial Instruments – Presentation”.These standards enhance existing disclosures in previously issued Section 3861, “Financial Instruments – Disclosures and Presentation”.The new recommendations under Section 3862, “Financial Instruments – Disclosures” require additional disclosures, relative to those previously required, with an emphasis on risks associated with both recognized and unrecognized financial instruments to which an entity is exposed during the period and at the balance sheet date, and how the entity manages those risks (note 12(a)). 4. Capital Structure Management The Company’s objectives when managing capital are to efficiently provide for the funding of ongoing operations, interest payments and capital expenditures, while ensuring adequate liquidity and solvency.The Company aims to minimize its cost of capital while achieving a selected capital structure and credit rating, providing a platform to effectively fund new growth initiatives, and ensuring flexibility in raising capital from multiple sources and markets. The Company’s capital structure consists of net debt, shareholders’ equity and cash availability through a revolvingoperating facility (the "Facility).The Company makes adjustments to the capital structure depending on economic conditions and the financial position and performance of the Company.In order to maintain or adjust the capital structure, the Company may issue new shares, buy back shares or pay dividends (provided the Company is compliant with its debt covenants), issue new debt, refinance existing debt, and sell assets to reduce debt. CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 4. Capital Structure Management … continued The Company monitors its capital in a number of ways with its target requirements being as follows: (i) net debt to net capitalization of 35-45%, (ii) ratio of net debt to trailing twelve months EBITDA (defined as earnings before interest, taxes, depreciation and amortization, and before specific items) of less than 5.0:1 through a business cycle, (iii) interest coverage, defined as EBITDA divided by interest, of greater than 2.5:1.These targets for net debt to EBITDA and interest coverage ratios are those that the Company believes are necessary to achieve a minimum BB/Ba2 corporate credit rating.The Company also targets re-investment hurdles on capital expenditures of one to three year payback depending on liquidity and outlook.Net debt comprises total debt less cash on hand.Net capitalization comprises net debt and shareholders’ equity.EBITDA is a non-GAAP measure whose nearest GAAP measure is net income. At June 30, 2008, the Company’s net debt to net capitalization was 47.8% (December 31, 2007 – 44.2%), net debt to trailing twelve months EBITDA was 6.9:1 (December 31, 2007 – 6.7:1) and interest coverage was 1.6:1 (December 31, 2007 – 1.6:1).The acquisition of the Snowflake mill on April 10, 2008 (note 5), was funded through a combination of an equity rights offering of $121.1 million, net of share issue costs, and a draw on the Company’sFacility.The Company is currently not meeting its capital structure targets due to reduced EBITDA over the last twelve months in the current economic environment. 5. Acquisition of Snowflake Recycling Newsprint Mill On April 10, 2008, the Company completed the acquisition of a recycled newsprint mill in Snowflake, Arizona.Cash consideration paid was $169.5 million and was financed, in part, through a rights offering resulting in the issue of 167,069,361 Subscription Receipts and proceeds of $121.1 million, net of share issue costs. The balance of the purchase price for the acquisition was funded by drawings of $48.4 million under the Company'sFacility.Under the Rights Offering, each holder of record of the Company's common shares as of the close of business on the record date of March 11, 2008 received one Right for each common share held.Each 1.285 Rights entitled the holder to purchase one Subscription Receipt of the Company for an exercise price of $0.75 per Subscription Receipt. Each Subscription Receipt was exercised for one fully paid common share of the Company. The Acquisition has been accounted for using the purchase method of accounting.The following amounts have been assigned to the assets and liabilities acquired, based on a preliminary estimate of their fair value as at April 10, 2008, and are subject to revision: As at April 10, 2008 Assets acquired Current assets $ 18.1 Property, plant and equipment 168.3 Other assets 1.2 187.6 Liabilities assumed Current liabilities (18.1 ) Fair value of net assets acquired $ 169.5 Consideration paid Cash, including transaction costs $ 169.5 The Company’s Snowflake mill is financially and operationally self-sustaining.Accordingly, the current rate method has been used for the translation of its financial statements to Canadian dollars upon consolidation.Under this method, the assets and liabilities are translated at the rate of exchange in effect at the balance sheet date.Revenue and expense items are translated at the average exchange rate in effect during the period.Exchange gains and losses arising from the current rate method of translation are deferred in a separate component of shareholders’ equity.Such gains and losses will be included in the determination of net earnings when there is a reduction in the net investment in the foreign subsidiaryas a result of a dilution or sale of part or all of the Company’s interest in the foreign subsidiary or as a result of capital transactions including dividend distributions and capital restructuring. The Company has designated a portion of its foreign currency denominated long-term debt as effective hedges of its self-sustaining foreign subsidiary.Upon translation of such debt into Canadian dollars, any gains or losses are also deferred in a separate component of shareholders’ equity to be recognized in net earnings when there is a reduction in the net investment in the subsidiary. The foreign exchange translation adjustment account reflects the net changes in the respective book values of the Company’s investment in Snowflake due to exchange rate fluctuations since the date of acquisition. Included in the foreign currency translation adjustment in shareholders’ equity at June 30, 2008 was a net foreign exchange loss of $0.1 million, net of tax, related to the revaluation of the debt during the period of hedge effectiveness. CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 6. Restructuring Costs In April 2008, the Company announced the indefinite curtailment of Elk Falls paper machine No. 1 (“E1”) due to ongoing fibre shortage and higher costs. The indefinite curtailment of E1, which was initially temporarily curtailed in September, 2007 due to lack of fibre, will result in a reduction of approximately 145 employees at Elk Falls, the majority through layoffs. At the same time, the Company also announced manning reductions of 82 positions at its Crofton mill as the mill takes steps to improve its overall cost structure.
